Title: To George Washington from Major General Israel Putnam, 16 September 1777
From: Putnam, Israel
To: Washington, George

 

Dear Genl
Peeks kill [N.Y.] Septr 16th 1777

I am extreamly sorry to hear that you have been unfortunatly obliged to retire and leave Genl How in possession of the Ground, I hope Providence will yet so smile on your Efforts, which I know will be to your utmost, as to put Genl How and his force in your power, The disadvantages of being attacked are very great, the Enemy chuse their mode of Attack Oppose their greatest strength, to your weakest part besides the Spirit of the Assailients, is almost universally Superior to those, who Act only on the defensive.
I Received an order of Congress to hold fifteen Hundred Troops ready to Cross the North River, which were to succour the Jerseys in case they should be wanted, as the Militia from that State were calld to your Assistance—About 1000 of the Enemy Crossed from Staten Island to Elizabeth Town last Friday & Marched through New Ark towards you—A considerable Body of the Enemy by the best information two or three thousand Crossed about the same time from Kings Bridge to Fort Lee and Marched towards Hackensack—last Sundy Morning Genl McDougal with about fifteen Hundred Men Crossed the North River to oppose the Enemy below & Succour the Jerseys.
After this I Received another Resolve of Congress ordering me to send fifteen Hundred men immediately to your Assistance.
Now I cant suppose the Congress mean I should leave the Jerseys to be raveaged and the Enemy to March where they Please or this Post Exposed to fall into their Hands.
Genl Parsons is at white Plains, by being there he answers a double purpose, to protect that part of the Country from the incurssions of the Enemy & is in my opinion equally or a greater Security to this Post then if they lay here, as he is under advantages to learn their first Movements—I have sent to Govr Trumbull Genl Woolcat & Silliman & to Govr Clinton for the Assistance of the Militia to be forwarded with the utmost dispatch—Under these Circumstances I wish to be derected whether the fifteen Hundred Men shall be forwarded at all adventures to your Assistance especially as I am well informed that a Considerable reinforcement has arrived at N. york—and am with great Esteem and Respect—Your Excellencys Obedt Humble Servt

Israel Putnam


P.S. This Moment one Colin Chapman belonging to Coll Bradlys Regiment who was taken at Danbury & inlisted with the Enemy came in—He says that the News at the Bridge was that 10,000 rec[r]uits had Arrived at New York, that the Enemy in Jerseys consist of four or five Thousand, that he came over with them to Fort Lee last Friday—that

few of them were taken from the Bridge, that they Marched to Soubriskies Mills between Peramus & Hackinsack & there he Deserted from them, that they had collected a great many Cattle & Horses.

